Citation Nr: 0208911	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant served on active duty from July 1980 to 
September 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the appellant's claim of 
entitlement to service connection for major depression.


REMAND


This matter was last before the in January 2001.  The Board 
determined that further development of the evidence was 
required in accordance with the Veterans Claims Assistance 
Act of 2000, as well as other applicable law.

In its January 2001 remand, the Board noted that the 
appellant had failed to appear for a scheduled  video 
conference hearing on August 8, 2000 [see the Board's January 
12, 2001 remand, page 2].  

The record indicates that subsequent to the Board's January 
2001 review of this matter, several documents were filed in 
appellant's VA claims folder which bear upon the appellant's 
failure to appear for the August 2000 hearing.  These 
documents were not in the file in January 2001.  

The record now reveals that on July 6, 2000, the appellant 
was notified that his videoconference hearing was scheduled 
for August 8, 2000.  On July 21, 2000, a letter from the 
appellant was received by the RO in which the appellant 
requested rescheduling of the hearing because he was 
incarcerated and would not be able to attend on August 8.  It 
is the latter document which, although date-stamped as 
received prior to the Board's last review, appears 
chronologically after January 2001.

In these circumstances, the appellant did not fail to appear 
for the scheduled videoconference of his own fault.  Instead, 
it appears that he apprised the RO of his inability to attend 
as scheduled, as he was admonished to do by letter dated July 
6, 2000.  See also 38 C.F.R. § 20.702(d) [providing in 
relevant part that following a failure to appear for a 
scheduled hearing, an appellant may submit a motion for a new 
hearing in writing not more than 15 days following the 
original hearing date].   
The matter must be remanded so that a hearing may be 
scheduled.  

The record also indicates that as of August 9, 2001, the 
appellant was released from incarceration.

Accordingly, this matter is REMANDED for the following:

The RO should contact the appellant and 
his representative and, after clarifying 
the appellant's desire with regard to the 
medium used [travel board or 
videoconferencing], should schedule the 
appellant for an appropriate hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



